Citation Nr: 0509132	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  02-13 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a compensable disability rating for residuals 
of a fracture of the left fourth finger.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from October 1988 
to May 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana.  Specifically, in that decision, the RO 
denied the issue of entitlement to a compensable disability 
evaluation for the service-connected residuals of a fracture 
of the left fourth finger.  

Additionally, in a statement received at the RO in October 
2002, the veteran referred to his claim regarding his heart, 
lungs, and sinuses.  By a rating action subsequently dated in 
December 2003, the RO denied the issue of entitlement to a 
disability evaluation greater than 60 percent for the 
service-connected bronchial asthma.  Importantly, however, a 
complete and thorough review of the claims folder indicates 
that the RO has not adjudicated the issues of entitlement to 
service connection for a cardiovascular disorder and 
entitlement to a disability rating greater than 30 percent 
for the service-connected allergic rhinitis and sinusitis.  
These claims are not inextricably intertwined with the 
current appeal and are, therefore, referred to the RO for 
appropriate action.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  


REMAND

Review of the claims folder indicates that the most recent VA 
examination of the veteran's left ring finger is dated in 
February 2002.  A physical evaluation conducted on this 
extremity at that time demonstrated some tenderness, 
swelling, and limitation of motion.  

Since this last VA examination in February 2002, the veteran 
has described a worsening of the symptomatology associated 
with his service-connected left fourth finger disability.  In 
particular, he has reported continuous tenderness, swelling, 
and pain in, as well as a permanent reduction in movement of, 
this extremity.  See, e.g., January 2005 hearing transcript 
(T.) at 3-6.  Medical records which have been obtained and 
associated with the claims folder reflect periodic outpatient 
treatment for pain of the veteran's left ring finger, 
including osteoarthritis of the distal interphalangeal joint 
of this extremity, since the February 2002 VA examination.  
In view of the veteran's assertions that his 
service-connected left fourth finger disability has increased 
in severity since the last pertinent VA examination in 
February 2002 as well as the medical records reflecting 
relevant outpatient treatment since that last evaluation, the 
Board concludes that a remand is necessary to accord the 
veteran an opportunity to undergo another VA examination to 
determine the current nature and extent of this 
service-connected disorder.  

In this regard, the Board also acknowledges that, at the 
report of the February 2002 VA hand, thumb, and fingers 
examination, the examiner diagnosed a "trigger" finger and 
stenosing tenosynovitis of the flexor tendons of the left 
ring finger.  In addition, the examiner expressed his opinion 
that these conditions are not related to the veteran's 
service-connected injury.  Further review of the claims 
folder indicates that, at a private examination subsequently 
conducted in October 2002, the examiner assessed new onset of 
left ring finger flexor tenosynovitis and A1 pulley trigger 
finger.  However, this physician did not express an opinion 
as to whether this condition was associated with the fracture 
that the veteran sustained to this extremity during service.  

In a statement dated in March 2004, the veteran's 
representative requested that the veteran be accorded another 
VA examination to determine the etiology of his left ring 
finger flexor tenosynovitis and A1 pulley trigger finger.  
The Board agrees.  Consequently, the Board concludes that the 
VA examination completed on the veteran's left fourth finger 
pursuant to this Remand should include an opinion from the 
examiner as to the etiology of this condition.  

Also at the personal hearing conducted via videoconferencing 
before the undersigned Acting Veterans Law Judge in January 
2005, the veteran testified that the recent treatment that he 
has received for the service-connected residuals of a 
fracture of his left fourth finger has involved private 
medical care.  T. at 5.  In particular, he reported receiving 
pertinent treatment from Dr. Peterson, Dr. Ahmad, and 
Dr. Rills.  T. at 5.  Further review of the claims folder 
indicates that some records of relevant treatment that the 
veteran has received from these private physicians are 
included in his file.  In view of the need to remand the 
veteran's claim to the RO to accord him the opportunity to 
undergo another pertinent VA examination to determine the 
current nature and extent of his service-connected left 
fourth finger disability, the Board concludes that effort 
should be made to obtain and to associate with his claims 
folder copies of any more recent records of relevant 
treatment that he may have received from these private 
physicians.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all private health care 
providers who treated him for his left 
ring finger disability in recent years.  
The Board is particularly interested in 
records of such treatment that the 
veteran has received from Dr. Barry Rills 
at the Baton Rouge Orthopaedic Clinic 
since November 2004, Dr. Rick Ahmad at 
the Baton Rouge Orthopaedic Clinic since 
March 2004, and Dr. Darryl Peterson since 
October 2002.  After furnishing the 
veteran the appropriate release forms 
where necessary, the RO should obtain 
legible copies of the complete clinical 
records from each health care provider 
identified by the veteran.  All available 
reports not previously obtained should be 
associated with the veteran's claims 
folder.

2.  Tell the veteran to submit copies of 
any evidence in his possession relevant 
to this claim.

3.  After obtaining the above private 
medical evidence, to the extent 
available, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination to determine 
the nature and extent of the 
service-connected residuals of a fracture 
of his left fourth finger.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All indicated tests, 
including X-rays, should be conducted.  

All pertinent pathology specifically 
found to be associated with the residuals 
of the fracture of the veteran's left 
ring finger should be noted in the 
examination report.  In particular, the 
examiner should note the ranges of motion 
of this extremity, including the presence 
(including degree) or absence of any 
ankylosis.  

Further, the examiner should note whether 
the veteran's left ring finger exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disability.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion 
as to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran uses 
his left ring finger repeatedly over a 
period of time.  


The examiner should indicate whether it 
is at least as likely as not (at least a 
50 percent probability) that any left 
ring finger flexor tenosynovitis and A1 
pulley trigger finger shown on evaluation 
is part of the service-connected 
disorder. 

4.  The RO should then readjudicate the 
issue of entitlement to a compensable 
disability rating for residuals of a 
fracture of the left fourth finger.  If 
the decision remains in any way adverse 
to the veteran, he and his representative 
should be provided with an SSOC.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2004).  The 
veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  

	                  
_________________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  



